Citation Nr: 1444623	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  07-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California



THE ISSUES

1.  Entitlement to service connection for headaches, to include as residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disability, to include as residuals of TBI.


REPRESENTATION

Appellant represented by:	Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served in the California National Guard and in the U.S. Army Reserve from June 1976 to July 2005.  During this time, she served on active duty for training from February 1977 to September 1977; June 11, 1984 to August 11, 1984; and September 9, 1985 to October 19, 1985 and March 1994 to March 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Oakland, California RO.  In November 2009, May 2011, and April 2013, the Board remanded the matters for additional development.

In the April 2013 remand, the Board instructed that the claim regarding residuals of TBI be remanded for development by the AOJ, indicating that a claim for TBI was intertwined with the claims on appeal.  TBI was addressed in the July 2013 supplemental statement of the case (SSOC).  This appeal has been reassigned to the undersigned, and the issues have been recharacterized, above, to include TBI.  

The record reflects that, during the course of this appeal, the Veteran changed her power of attorney from the California Department of Veterans Affairs to Attorney J. Michael Woods in August 2013.  A copy of the VA Form 21-22a, "Appointment of Individual as Claimant's Representative", dated in August 2013, has been associated with the claims file.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

A chronic headache disability was not manifested in service and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a headache disability is not warranted.  38 U.S.C.A.  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October 2005, January 2008, April 2008, and May 2013, VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claim on appeal was most recently readjudicated by the AOJ in the July 2013 supplemental statement of the case.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  With respect to the headaches claim, the RO arranged for VA examinations in February 2006, February 2011, and May 2013, which the Board (cumulatively) finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that she has a chronic headache disability that was incurred in service; specifically, she contends that her current headaches were caused or aggravated by a motor vehicle accident in 2004.  

The Veteran's STRs are silent for any diagnosis of a chronic headache disability.

Treatment records from Kaiser Permanente reflect that in August 2004, the Veteran dozed off while driving from ACDUTRA and rear-ended a parked car, causing minor damage to her rental car but significant damage to the rear of the other vehicle.  She was wearing a seat belt but no air bag deployed.  She reported that she hit her forehead on the steering wheel and had a mild frontal headache; she did not lose consciousness.  The assessments included headache and possible mild concussion status post motor vehicle accident.  

An August 2004 CT of the Veteran's head showed no evidence of extra-axial fluid collection, acute hemorrhage or skull fracture.  There was an abnormal focus of low attenuation adjacent to the frontal horn of the left lateral ventricle, which was roughly triangular in shape with relatively vague margins.  This was nonspecific in appearance and most likely represented the residual of an old injury, ischemic or otherwise.  It was extremely unlikely to be related to the current trauma.  No other significant intracerebral abnormality was noted.

An August 2004 Kaiser Permanente Visit Verification/Family Leave Health Care Provider Certification notes that the Veteran's diagnosis was motor vehicle accident/headache/concussion, she was seen on August 16 and 17, 2004, she had been unable to attend work from August 16 through 21, 2004, and she was able to return to full duties with no restrictions on August 23, 2004.

On February 2006 VA general medical examination, the Veteran reported that she had had headaches on a daily basis for many years, though she could not recall how many years.  She reported bifrontal pain and around the posterior aspects of her head; she reported that the headache was basically continuous and never resolved, and she took Naprosyn and Tylenol.  She reported that her headache worsened after suffering a concussion in a motor vehicle accident.  She did not usually have to lie down with the headaches and though they interfered with her work at the post office and at home, she had not lost any work time due to headaches.  A neurological examination was unremarkable.  The diagnoses included headaches.  No opinion was offered regarding etiology.

An August 2007 CT of the Veteran's head was normal.

On October 2009 treatment, the Veteran reported a history of intermittent lightheadedness; there was no trigger reported, and it could occur while lying, sitting, or standing, with or without sudden movements, with or without exertion.  She reported no vertigo.  The lightheadedness was mild and nonimpairing, and there was no syncope.  The assessment was a complaint of mild lightheadedness with no obvious triggers or associated symptoms, of unclear etiology, as it did not appear cardiac or vasovagal based on history. 

On November 2009 remand, the Board noted the Veteran's contention that she was traveling from ACDUTRA on the date of her motor vehicle accident, August 15, 2004; she submitted a copy of a request for her to change a previously scheduled drill date to August 15, 2004.  The Board noted that it had not yet been verified that the Veteran was in a drill status on that date.  The Veteran submitted pay statements confirming that she was on duty on that date.  The RO conceded that the Veteran was on ACDUTRA status at the time of the motor vehicle accident.

On January 2011 treatment, the Veteran was seen for complaints of an episode of vertigo when she turned over in bed; she reported that she had ongoing mild lightheadedness, motion sensation, and nausea.  A thorough neurological exam revealed no abnormal findings, therefore no imaging was warranted.  The diagnoses included benign paroxysmal positional vertigo; she was to wean down Meclizine and take one week off from work.

On February 2011 VA neurological examination, the Veteran reported that she was involved in an auto collision in August 2004, while returning from military drill.  She reported that she had no memories of the collision as she fell asleep while driving.  She reported that her car struck a parked vehicle and she was thrown forward, striking her head on the dashboard or steering wheel; the impact of the collision stopped her car and awakened her.  She reported that her car sustained minimal damage.  She reported that she got out of the car and felt something "cracking or leaking" from the right side of her head through there was no laceration; she felt dizzy and experienced "migraine headaches" with photophobia and disorientation.  She reported that she walked the short distance home, contacted Kaiser and told them of her symptoms, and she was advised to come in the following day.  She reported that she had a CT of her brain that showed evidence of an "old stroke", and she was told she had a concussion and was advised to take a week off from work.  She reported that she continued to have headaches on a daily basis and used the prescribed pain medicine along with over the counter medications, which were of minimal benefit.  She reported that since the time of the accident, she continued to have a "daily migraine" with photophobia, lightheadedness, and dizziness.  The pain was bifrontal or bitemporal and may localize to the right or left side, it was either steady or throbbing, and it was worsened by stress or missing meals.  She reported that in January 2011 she felt she would pass out in association with a severe headache; various tests were apparently normal, though she was told she had vertigo and to take over the counter medication.  She reported that she had not received any further treatment for headaches and had been self-medicating with Excedrin.  Following a physical examination, the diagnosis was migraine headaches occurring on a daily basis.  The examiner opined that it is less likely as not that the Veteran's headaches are related to or caused by the alleged head injury sustained on August 15, 2004; the examiner explained that the severity of the head injury, as reported by the Veteran, seems relatively minor.  She reported daily moderate to severe headaches for the previous seven years but had done very little to pursue further evaluation of this problem.  The examiner noted that, oddly, when the Veteran was seen in January 2011 because of near syncope due to headache pain, she stated nothing was done other than prescribing over the counter Meclizine.  The examiner noted that the claims file was reviewed and, according to the prior records from Kaiser, there were no reports of the Veteran being diagnosed or treated for this condition.

On May 2013 VA TBI examination, the Veteran reported headaches that started shortly after the 2004 motor vehicle accident.  The type of headache was similar to a frontal sinus headache but occurring up to daily; she was noted to have a significant history of allergies.  The headaches had gradual onset of bifrontal dull pressure like pain without nausea, and sound sensitivity.  She reported a subjective feeling of vertigo coming and going for seconds at a time connected to the headaches.  The headaches lasted several hours and went away with sleep or medication.  Potential triggers included stress, lack of sleep, and seasonal allergies for which she did not get treated often.  Regarding whether it is as likely as not that the Veteran manifests a chronic headache disorder caused by or aggravated by an August 2004 head injury, especially given the possibility of sinus related headaches, the examiner opined that the Veteran's headaches are likely multifactorial: allergies, stress, cervical spine degenerative joint disease, and posterior atherosclerosis are all more likely than what appears to have been a benign head injury.  [The Board notes that the Veteran is not service connected for allergies, cervical spine disability, or posterior atherosclerosis, nor are there any claims pending regarding such disabilities.]

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of headaches were not chronic in service; were not continuous after service; and the current headache disability is not related to service.  Consequently, service connection for a headache disability on the basis that such disability became manifest in service, and persisted, is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current headache disability is related to her service.  The Board finds the May 2013 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a historically accurate explanation of rationale that cites to factual data and suggests more likely causes of her headache disability.  

The Veteran's assertions that she has a current chronic headache disability that was incurred in service are not competent evidence; she is not a layperson, and she lacks the training to opine regarding the etiology of medical processes.  Whether or not such pathology is related to a remote injury in the absence of continuity of symptoms (as here) is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In summary, the evidence does not show that a current chronic headache disability is related to the Veteran's service.  Accordingly, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a headache disability must be denied.


ORDER

Service connection for a headache disability is denied.


REMAND

Regarding the claim of service connection for psychiatric disability, VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claims.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that her psychiatric disability was incurred in or caused by service or events therein.  The Board notes that on February 2006 VA mental diseases examination, the Veteran reported that she first sought treatment for depression and anxiety in 2004 secondary to receiving a letter from the U.S. Army Reserve for being "medically unfit".  She reported experiencing dysphoric mood since starting in the "workforce"; she reported having lots of stress in the military.  She reported experiencing anxiety that manifested itself as acid reflux and headaches daily.  She reported problems with sleep occurring several times per week.  Following a mental status examination, the diagnoses included pain disorder associated with both psychological and a general medical condition, in addition to major depressive disorder, recurrent, moderate without psychotic features.  Both disorders had a direct impact on mood and may also impact pain, thus it was difficult to distinguish and delineate these disorders.  The examiner opined that it is likely that if the Veteran sustained these injuries while on active duty that the pain disorder associated with both psychological and a general medical condition may also be service connected in addition to the major depressive disorder, recurrent, moderate without psychotic features.

The Board further notes that on May 2013 VA TBI examination, the Veteran reported that her mood fluctuated often and without specific reason.  She reported a measure of increased anxiety and a feeling of stress due to multifactorial reasons.  She reported a history of depressed mood since before the reported TBI in 2004 but without suicidal ideation.  She was treated for depression with medication only.  Regarding whether it is as likely as not that any currently manifested psychiatric disability was caused or aggravated by the Veteran's 2004 head injury, the examiner opined that the Veteran suffers from primary depression by her own report that may predate the head injury.  The examiner stated that he is not a psychiatrist and could not comment further.  The examiner noted that the Veteran reports a history of left foot fracture resulting in pain so he could not comment on how this is related to TBI or psychiatric diagnoses as it appears completely separate.

The probative value of a medical opinion rests in part on the completeness of the record on which it was based.  The Board specifically notes that the May 2013 VA examiner clearly stated he is not a psychiatrist and could not comment further regarding the etiology of the Veteran's claimed psychiatric disability, yet the claims file was not then referred to a psychiatrist or psychologist.  The claims file should be referred to an appropriate examiner for a VA mental health examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of her psychiatric disability/disabilities.   The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide an opinion that responds to the following:  

a)  Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

b)  Please express an opinion regarding the etiology of each diagnosed psychiatric disability entity, and specifically whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service/event(s) therein.

The examiner must explain the rationale for all opinions.

2.  After completion of the above and any additional development deemed necessary, review the expanded record and readjudicate the Veteran's claim seeking service connection for a psychiatric disability, including as a residual of TBI.  If it remains denied, issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


